Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 2/6/2019.  Currently, claims 1-16 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract includes “means” and “said” that should be avoid. 

Drawings
The drawings are objected to because the blocks in figures 1A, 1B, 2 and 3 do not include descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claims 1-16 have several informalities which may result in indefiniteness in the claims.  The applicant is required to carefully review the claims and make appropriate corrections. A few example of correction that should be corrected are:

In claim 1, lines 2, 8, 9, the claimed limitation “each node” should be corrected to “each isofunctional smart node” for consistency with the isofunctional smart nodes taught in claim 1, line 2.
In claim 1, line 6, the claimed limitation “the mesh network” should be corrected to “the distributed mesh network” for consistency with the distributed mesh network taught in claim 1, line 2.

In claim 1, line 7, the claimed limitation “the lake” should be corrected to “the data lake” for consistency with the data lake taught in claim 1, line 5.
In claim 1, line 9, the claimed limitation “the mesh” should be corrected to “the distributed mesh network” for consistency with the distributed mesh network taught in claim 1, line 2.
In claim 1, line 10, the claimed limitation “the node” should be corrected to “the isofunctional smart node” for consistency with the isofunctional smart nodes taught in claim 1, line 2.
In claim 1, lines 10-11, the claimed limitation “the hardware architecture” should be corrected to “the computer hardware architecture” for consistency with the computer hardware architecture taught in claim 1, line 3.
In claim 1, lines 13-14, the claimed limitation “the smart nodes” should be corrected to “the upgradable set of isofunctional smart nodes” for consistency with the upgradable set of isofunctional smart nodes taught in claim 1, line 2.
In claim 1, line 16, the claimed limitation “the mesh” should be corrected to “the distributed mesh network” for consistency with the distributed mesh network taught in claim 1, line 2.
In claim 1, line 20, the claimed limitation “initial request” should be corrected to “initial data request” for consistency with the initial data request taught in claim 1, lines 17-18.

In claim 1, lines 21-22, the claimed limitation “programmable controllers of the processes” should be corrected to “process monitoring programmable controllers” for consistency with the process monitoring programmable controllers taught in claim 1, line 4.
In claim 1, line 22, the claimed limitation “the node” should be corrected to “the isofunctional smart node” for consistency with the isofunctional smart nodes taught in claim 1, line 2.
In claim 1, line 24, the claimed limitation “platform” should be corrected to “central platform” for consistency with the central platform taught in claim 1, line 6.
In claim 1, line 24, the claimed limitation “any node of the mesh” should be corrected to “any isofunctional smart node of the distributed mesh network” for consistency with the isofunctional smart node and the distributed mesh network taught in claim 1, line 2.
In claim 1, lines 24-26, the claimed limitation “any node”, “the node”, “said node”, “a node” should be corrected to “any isofunctional smart node”, “the isofunctional smart node”, “said isofunctional smart node”, “an isofunctional smart node”, respectively, for consistency with the isofunctional smart nodes taught in claim 1, line 2.
As stated above, the listings above are just exemplary, the applicant is required to carefully review the claims and make appropriate corrections for all the claims including claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 have several 112, second paragraph, problems, applicant’s cooperation is requested to review and revise all the pending claims. A few example of the 112, second paragraph, problems are:

In claim 1, line 5, the claimed limitation “the latter” lacks of antecedent basis. Furthermore, what is the latter?
In claim 1, line 7, the claimed limitation “the storage” lacks of antecedent basis.
In claim 1, line 9, the claimed limitation “the communication module” lacks of antecedent basis.
In claim 1, line 13, the claimed limitation “the form” lacks of antecedent basis.
In claim 1, line 16, the claimed limitation “(e.g. 3 or 4 levels of neighborhoods)” is ambiguous.  It is not clear if the claim element within the parenthesis should be 
In claim 1, line 17, the claimed limitation “at least one neighboring node of another node” is ambiguous. It is not clear if another node is the “another node” in claim 1, line 8, or different.
In claim 1, line 18, the claimed limitation “the information” lacks of antecedent basis.
In claim 1, lines 18-19, the claimed limitation “its memory" is ambiguous.  It is not clear which elements as claimed in claim 1, the pronoun “it” refers to.
In claim 1, line 19, the claimed limitation “said data” is ambiguous. It is not clear if “said data” is the “data from the latter” in claim 1, line 5, or the “data passing there through” in claim 1, line 18.
In claim 1, line 21, the claimed limitation “information” is ambiguous. It is not clear if information is the “information” in claim 1, line 18, or different.
In claim 1, lines 21-22, the claimed limitation “programmable controllers of the processes” is ambiguous. It is not clear if programmable controllers of the processes is the “process monitoring programmable controllers” in claim 1, line 4, or different.
In claim 1, line 23, the claimed limitation “the object”, “the “parent node”” lacks of antecedent basis.
In claim 1, lines 24-26, the terminologies “any node”, “the node”, “said node”, “a node” is ambiguous and not understandable.

Claims 2-16 contain similar objected, lack of antecedent basis, and ambiguous elements such as and/or, its, they, parenthesis, e.g., as discussed in claim 1 above.

As stated above, the listings above are just exemplary, because the usage of the terminologies between the claims are not consistent, therefore are unclear and not understandable. The applicant is required to review all the claims and made appropriate corrections to all the claims.

Claim limitation “means for” in claim 11, line 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define hardware structure to support the means in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/081,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because at least claim 1 of the instant application is taught by the claims of the reference application. Specifically, claim 1 of the instant application is taught by the combination of claims 1, 3, 6, 9, 14-15 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over LIoyd et al (US 2015/0370235) in view of Schreiber et al (US 8,849,325).
As per claim 1, LIoyd teaches a system for monitoring industrial processes using an upgradeable set of isofunctional smart nodes, for a distributed mesh network, each node comprising a computer hardware architecture and a software stack (para 0034: Each of the components of the SCADA system 100 can have settings which can be configured. For example, each of the servers 104, 106, 108 and display clients 102 can have operating systems configurations, such as firewall rules, running processes, file and process permission settings, and access control lists. While each of the servers in FIG. 1 is shown as a separate computing device, the functionality of the servers can be consolidated into fewer computing devices or further distributed among more computing devices. The servers can also include anti-virus and/or anti-malware applications. The types and number of controllers 110, sensors, equipment, servers, display clients 102, included in the SCADA system 100 can also be a configurable setting. The configuration can also include historical logging configurations and external network device configurations (e.g., switches, routers, firewalls, additional devices connected to the network 112). The configuration can also include applications and versions of the applications running on the display clients 102 and servers 104, 106, 108), said system also including process monitoring sensors or process monitoring programmable controllers for monitoring a process or actuators for data acquisition (para 0033: In some embodiments, the SCADA system 100 also includes one or more controllers 110. The controllers 110 can include remote terminal units (RTUs), which can include and/or be connected to sensors in the industrial process. The sensors can monitor characteristics and parameters of the industrial process and provide sensor signals to the remote terminal units), the data from the latter being injected into a data lake via the mesh network, a central platform for mass data management allowing the management and the storage of the lake, said system for monitoring industrial processes being characterized in that each node receives an execution order from a program hosted by another node of the mesh (para 0027: the servers include one or more file servers 104. The file servers 104 can include one or more databases to store data collected from the industrial process. For example, the file servers 104 can include a tag database, including data elements called tags. Tags can represent one or more input or output values monitored or controlled by the system, such as physical characteristics of the industrial process). 
LIoyd does not explicitly teach said program associating, with the communication module of each node, an identifier specific to the node and a neighborhood identifier for implementing by execution on the hardware architecture of each node, a set of functionalities comprising at least one of the following functionalities of the software stack: diffusion, in the form of time series, of the data collected or calculated by the smart nodes by combining two data diffusion modes: a "systematic" data diffusion mode wherein the data are diffused with a given resolution or criterion and to a given depth in the mesh (e.g. 3 or 4 levels of neighborhoods), and an "opportunistic" diffusion mode wherein at least one neighboring node of another node concerned by an initial data request, autonomously records the information or the data passing therethrough in its memory in order to rebroadcast said data or information when a similar request to the initial request is repeated; storing, in addition to information from the sensors or actuators or programmable controllers of the processes, a field or attribute indicating that the node concerned is a parent of the object, referred to as the "parent node"; connecting said platform to any node of the mesh, by sending the identifier of the node to be modified, said node being remotely and dynamically modified even if a user is connected to a node associating, with the communication module of each node, an identifier specific to the node and a neighborhood identifier (identifier assignment information 344 in Fig. 3) for implementing by execution on the hardware architecture of each node, a set of functionalities comprising storing, in addition to information from the sensors or actuators or programmable controllers of the processes, a field or attribute indicating that the node concerned is a parent of the object, referred to as the "parent node" (col. 9, lines 58-63: Each mobile device that receives the communication and has not previously received a tree formation request may then set the mobile device from which it received the message as its parent, and send a similar communication to its neighbors, substituting its identifier into the request). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LIoyd with those of Schreiber in order to facilitate transferring data between the devices.

As per claim 2, LIoyd teaches wherein the set of functionalities includes data logging and formatting decentralized calculations (para 0034: Each of the components of the SCADA system 100 can have settings which can be configured. For example, each of the servers 104, 106, 108 and display clients 102 can have operating systems configurations, such as firewall rules, running processes, file and process permission settings, and access control lists. While each of the servers in FIG. 1 is shown as a separate computing device, the functionality of the servers can be consolidated into fewer computing devices or further distributed among more computing devices. The servers can also include anti-virus and/or anti-malware applications. The types and number of 

As per claim 3, LIoyd teaches wherein the data lake comprises synchronous or asynchronous means of communication with the distributed mesh network formed of smart nodes for allowing the injection of data into the lake (para 0027: The file servers 104 can include one or more databases to store data collected from the industrial process. For example, the file servers 104 can include a tag database, including data elements called tags. Tags can represent one or more input or output values monitored or controlled by the system, such as physical characteristics of the industrial process).

As per claim 4, LIoyd teaches wherein the platform, managing the data lake, is composed of three parts or "layers", each including at least one computer hardware architecture and at least one software layer, the execution of each of the software layers on each computer hardware architecture implementing, in each part or layer of the platform, a functionality for managing problems, the problems addressed being, on the one hand, different from one platform layer to another and, on the other hand, associated with different people needing to interact with the Big Data in an enterprise: the business users, the developers, and the administrators/DevOps (moderators between the developers and the business users) (para 0056: The processor 510 and operating system together define a computer platform for which application programs in high-level programming languages are written. These component applications may be executable, 

As per claim 5, Schreiber teaches generating a representation in the data lake of the constitution and status of the network and of the processes connected to the network and updates said representation at each change (col. 1, lines 53-60: In some implementations, to participate in the distributed determination of the first and second MISs, the MIS controller, for each of the identifier assignments, receives, from a sending neighbor mobile device of the at least one neighbor mobile device via the communication interface, a status communication, and updates at least one of the MIS status and the number of outstanding status communications in accordance with the received status communication).

As per claim 6, LIoyd teaches wherein the data lake for measurement and process control is composed of a set of tools for storing and processing or recording data from the industrial process (para 0053: In operation, the processor 510 or some other controller causes data to be read from the nonvolatile recording medium into another memory, such as the memory 512, that allows for faster access to the information by the processor 510 than does the storage medium included in the data storage 518. The memory may be 

As per claim 7-9, LIoyd teaches creating and managing objects adapted to industrial processes for controlling said processes, wherein each object belongs to at least one class which is a description of the characteristics of one or more objects representative of an industrial process, each object being created from this class and forming an instance of the class in question, the characteristics and the status of an object being handled by methods incorporated in the smart node or the platform, the status of an object corresponding to the information stored at a given instant, and wherein an object is a representation of business or technical data defining a variable or a service (para 0004: Supervisory control and data acquisition (SCADA) systems are computer controlled systems that monitor and control large-scale processes. Such processes can include industrial processes, such as manufacturing, production, power generation, and fabrication. Industrial processes can also include infrastructure processes such as water treatment, electrical power transmission and distribution, and communication systems. Industrial processes can also include facility processes, such as heating, ventilation, and air conditioning (HVAC) systems, and energy consumption. SCADA systems can be customized based on various factors, such as type of processes, location, and scale).

wherein each smart node comprises middleware allowing the deployment of multiple nodes in a distributed mesh by critical mass and neighborhood effect consisting in optimizing, by an algorithm executed on the hardware architecture, the number of smart nodes to be deployed and the number of their interconnections via neighborhoods for achieving the availability, robustness of deployment and continuity of service required by the quality of service of a specific service (col. 1, lines 16-27: In some implementations, a target mobile device, of a plurality of mobile devices, includes a communication interface to communicate with at least one neighbor mobile device of the plurality of mobile devices, wherein the target and neighbor mobile devices each have a first identifier of a first identifier assignment for the plurality of mobile devices. The target mobile device also includes a maximal independent set (MIS) controller. The MIS controller generates, based on at least identifier generation information, a second identifier for each of the target and neighbor mobile devices, wherein the second identifiers are part of a second identifier assignment for the plurality of mobile devices).

	As per claim 11, Schreiber teaches wherein each node comprises means for storing and managing at least one object, for maintaining the current status of the object and using a stored list of neighborhoods of the nodes to which it itself is connected for informing each neighboring node of the possible change of status of the object (Fig. 3, col. 14, lines 4-13: Additionally, identifier assignment information 344 may be stored in storage area 340. Identifier assignment information 344 may include the identifiers for target mobile device 300 and its neighbors for at least one identifier assignment. In some 

	As per claim 12, Schreiber teaches informing each node in its neighborhood so that the neighboring nodes inform the other nodes following a path oriented in a direction that depends on the topology or specific architecture of the mesh, defining the links between the nodes of the network, or if necessary following a path oriented toward the central platform, each node thus informing the rest of the network and the mesh and each node thus storing the object, its current status and the parent node to which the object is assigned (col. 6, lines 61-67, col. 7, lines 1-2: Moreover, each mobile device may determine, for each of its neighbors, whether the neighbor is a higher neighbor or a lower neighbor for the given identifier assignment. To determine the MIS, each mobile device may await status communications from its higher neighbors (if any), determine its MIS status (i.e., member or constituent) based on the MIS status of at least one of its higher neighbors (if any), and communicate its MIS status to its lower neighbors (if any) once determined).

	As per claim 13, LIoyd teaches wherein the nodes have a given, finite memory capacity, each node being used for the transfer of information or data directly to the data lake or the neighboring nodes, the information or data not being retained in their cache memory (para 0050: the memory 512 may include any device for storing data, such as a 

	As per claim 14, LIoyd teaches wherein each node has at least one interface for exchanging information (para 0052: The computer system 502 also includes one or more interface devices 516 such as input devices, output devices and combination input/output devices. Interface devices may receive input or provide output. More particularly, output devices may render information for external presentation. Input devices may accept information from external sources. Examples of interface devices include keyboards, mouse devices, trackballs, microphones, touch screens, printing devices, display screens, speakers, network interface cards, etc. Interface devices allow the computer system 502 to exchange information and to communicate with external entities, such as users and other systems). Furthermore, using an interface for accessing its image of the "object dictionary", this interface allowing the definition of a new node or a new object for a node, the request for modification being diffused in the mesh and transmitted from one node to another up to the parent node concerned if the modification made to the dictionary does not relate to the node from which the node manager is accessed, the parent node of the object then proceeding to the execution of the request, the result of the execution then being diffused in its turn in the rest of the mesh, each node receiving this result updating its own image of the "object dictionary" would have been obvious to one having ordinary skill in the art.

	As per claim 15, LIoyd teaches wherein the objects are handled without the modifications made to the status of an object do not use the status of another object or influence this one, each object having a possible access permission for any use or any entity of the industrial process, the attributes or definition fields of the objects and the methods of handling the objects being changed dynamically by the node manager (para 0034: Each of the components of the SCADA system 100 can have settings which can be configured. For example, each of the servers 104, 106, 108 and display clients 102 can have operating systems configurations, such as firewall rules, running processes, file and process permission settings, and access control lists. While each of the servers in FIG. 1 is shown as a separate computing device, the functionality of the servers can be consolidated into fewer computing devices or further distributed among more computing devices. The servers can also include anti-virus and/or anti-malware applications. The types and number of controllers 110, sensors, equipment, servers, display clients 102, included in the SCADA system 100 can also be a configurable setting. The configuration can also include historical logging configurations and external network device configurations (e.g., switches, routers, firewalls, additional devices connected to the network 112). The configuration can also include applications and versions of the applications running on the display clients 102 and servers 104, 106, 108. In some embodiments, the configuration includes a value for some or all of the settings that can be changed on some or all of the devices included in the SCADA system 100).

wherein each object uses an attribute that defines a quality parameter representing the difference between a desired target value of the status of an object and the actual status (actual state) of the value, the desired status of an object being formalized by the request for modification of the status of said object, said request being able to be formulated from any remote node even if it is not the parent node of the object, then transmitted to the mesh and from one node to another up to the parent node concerned, the execution of the request by the node concerned thus allowing each of the nodes of the mesh to retrieve the actual status of an object and therefore to calculate its quality (col. 7, lines 13-33: For example, if a mobile device has no higher neighbors, the mobile device may declare itself to be a member of the MIS and notify its lower neighbors that it is a member. If a mobile device receives a communication indicating that one of its higher neighbors is a member, then the mobile device cannot also be a member, and the mobile device may declare itself to be a constituent and notify its lower neighbors that it is a constituent. If a mobile device has received communications from each of its higher neighbors and none is a member, then the mobile device may declare itself to be a member and notify its lower neighbors that it is a member. In this manner, the determination of an MIS for the given identifier assignment by the plurality of mobile devices is completed once the mobile device with the lowest identifier has declared its status. In the manner described above, the MIS of the plurality of mobile devices may be determined in a distributed manner by providing one status communication over each edge of the graph representing the plurality of mobile devices. In such examples, the distributed determination of the MIS is ongoing at least until a status communication has been provided over each edge of the graph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIM T NGUYEN/Primary Examiner, Art Unit 2454